EXHIBIT A
                                                                                                                                                 US007720929B2


(12) Ulllted States Patent                                                                                              (10) Patent N0.:                        US 7,720,929 B2
       Morohashi                                                                                                        (45) Date of Patent:                               May 18, 2010

(54)    COMMUNICATION SYSTEM AND ITS                                                                                        5,616,876 A           4/1997 Cluts
        METHOD AND COMMUNICATION                                                                                            5,640,566 A           6/1997 Victor et a1.
        APPARATUS AND ITS METHOD                                                                                            5,663,516 A           9/1997 Kawashima
                                                                                                                            5,666,530 A           9/1997   Clark et al. ............... .. 395/617
75                 _            .       .                       .                                                           5,710,922 A           1/1998   Alley et a1.
( )     Inventor.      Aklhlro Morohashl, Tokyo (JP)                                                                        5,721,949 A           2/1998 Smith et a1‘
             .                                          .                                                                   5,727,202 A           3/1998   K     1   ..................... .. 395/610
(73) Ass1gnee: Sony Corporation, Tokyo (JP)                                                                                 5,732,216 A           3/1998 Lgggnaet a1‘
             .                      .                       .       .                             .                         5,739,451    A        4/1998   W' k        t   l.
(*)     Not1ce:        Subject to any d1scla1mer, the term of this                                                                                             m Sy e a
                       patent is extended or adjusted under 35                                                                                      (Continued)
                       U.S.C. 154(b) by 1044 days.
                                                                                                                                   FOREIGN PATENT DOCUMENTS
(21)    Appl. N0.: 10/864,132                                                                                  CA                        2464 102              50003

                       Jun. 9,                                                                                                                      (Continued)
(65)                        Prior Publication Data                                                                                        OTHER PUBLICATIONS
        US 2004/0223245 A1                             Nov. 11, 2004                                           US. Appl. No. 11/434,181, ?led May 16, 2006, Morohashi.

                  Related US. Application Data                                                                                                      (Continued)
(62) Division of application No. 09/665,786, ?led on Sep.                                                      Primary ExamineriThu Ha T Nguyen
     20, 2000, now Pat, NO_ 7,130,251_                                                                         (74) Attorney, Agent, or Firm4Oblon, Spivak, McClelland,
                                                                                                               Maier & Neustadt, LLP
(30)               Foreign Application Priority Data
                                                                                                                   57                              ABSTRACT
  Sep. 21, 1999            (JP)                 ............................. .. P11-267135                    (        )
                                                                                                               This invention relates to a communication s stem includin a
(51)    Int. Cl.                                                                                                                             .                                  .y               g
        G06F 15/176                             (2006 01)                                                      ?rst apparatus hav1ng a ?rst storage med1um, and a second
                                                        '               _           _                 _        apparatus for transmitting data to the ?rst apparatus, the sec
(52)    US‘ Cl‘ """"""""""" " 770099022133fgygiéofg?gi                                                         ond apparatus comprising: a second storage medium for stor
         _                  _               _                               ’           ’                      ing management information of data to be transferred to the
(58)    Field of Classi?cation Search ...............                                       709/217,           ?rst Storage medium; Communication means for Communi_
                  709/231’ 203’ 213’ 219’ 707/1041’ 715/727’                                                   cating data With the ?rst apparatus; edit means capable of
                   _   _                                                        _           715/732            editing the management information; and control means for
        See apphcanon ?le for Complete Search hlstory'                                                         making a control to transfer data stored in the second storage
(56)                References Cited                                                                           medium to the ?rst storage medium by Way of the communi
                                                                                                               cation means on the basis of the management information
                   US. PATENT DOCUMENTS                                                                        edited by the edit means.
       5,559,945 A           9/ 1996 Beaudet et a1.
       5,583,993 A          12/1996 Foster et a1.                                                                                       80 Claims, 11 Drawing Sheets


                                                                                                      START EDlTlNG A
                                                                                                      TRANSFER LIST          550

                                                                                    SEARCH THE PROGRAM F\LE FOR A PROGRAM
                                                                                    LlST OF THE PORTABLE RECORDING AND PLAY
                                                                                    BACK APPARATUS WITH AN 1D OF 300




                                                                                                          HAS THE
                                                                                                  PORTABLE RECORDING
                                                                                                AND PLAYBACK APPARATUS
                                                                                                     BEEN MOUNTED



                                                                                                        CHECK THE 10
                                                                                                      (IS THE 10 300 7)
                                                                     US 7,720,929 B2
                                                                                   Page 2

                US. PATENT DOCUMENTS                                                        2004/0076086 A1        4/2004 Keller et al.
                                                                                            2004/0225762 A1       11/2004 Poo
    5,771,330        6/1998   Takano et al. ............... .. 386/52
    5,824,934       10/1998   Tsurumi et al.                                                         FOREIGN PATENT DOCUMENTS
    5,835,721       11/1998   Donahue et al.
                                                                                        EP                  0438299           7/1991      .................. .. 27/34
    5,835,732       11/1998   Kikinis et al.
                     1/1999   Contois                                                   EP              0 467 208             9/1995
    5,864,868
                                                                                        EP                  0803873          10/1997      .................. .. 27/34
    5,884,323        3/1999   Hawkins et al.        ........... ..        707/201

                     6/1999   Yamaura et al.                                            EP              0   820   179         1/1998
    5,918,303
                     7/1999   Hocker et al.                                             EP              0   884   871 A1     12/1998
    5,923,757
                    12/1999   Hawkins et al.                                            EP              0   898   278 A2      2/1999
    6,006,274
                     3/2000   Lakhansingh                                               EP              0   899   929         3/1999
    6,041,023
                                                                                        EP                  0909089           4/1999      .................... .. 5/91
    6,097,557        8/2000   Inoue et al.     ................. .. 360/13
                     9/2000   Wu et al.                                                 EP              0 917     077         5/1999
    6,125,369
                    11/2000   Uyehara et al.                                            EP              0 933     901 A1      8/1999
    6,154,214
                     1/2001   Keller et al.                                             EP              0 935     248 A2      8/1999
    6,172,948                                                                           EP              0 982     732         3/2000
    6,205,448        3/2001   Kruglikov et al. ......... .. 707/200
                     3/2001   Viswanadham et al.                                        EP              1 028     425         8/2000
    6,208,044
                     4/2001   Liu et al.                                                EP              1 037     180         9/2000
    6,216,131
                     6/2001   Dwek                                                      EP              1098      211         5/2001
    6,248,946
                     8/2001   Flanagin et al.                                           EP              1098      212         5/2001
    6,272,545
                     9/2001   Bodnar et al.                                             EP              1 152     397        11/2001
    6,295,541
                    12/2001   Eberhard et al.                                           EP              1 154     403        11/2001
    6,331,867
                     1/2002                                                             EP                  1091542 A1 * 11/2001
    6,336,028                 Okamoto et al. .......... .. 434/319
                     1/2002   Kloba et al.                                              GB              2 103 865             2/1983
    6,341,316
                     2/2002   Milsted et al.                                            GB              2 325 766 A          12/1998
    6,345,256
                     2/2002   Weisberg et al.                                           GB              2 387 001            10/2003
    6,351,736
                     5/2002                                          707/104.1          JP              58-17576              2/1983
    6,393,430                                                                           JP             04-271396              9/1992
    6,434,103        8/2002   Van
                              Shitara
                                  RyZin
                                      et al.     .. .. .   . . . . . . . ..   369/83


                     9/2002                                                             JP             06-150501              5/1994
    6,446,080                 Van RyZin et al.                  . 707/104.1
                     9/2002                                                             JP              6-187730              7/1994
    6,449,607                 Tomita et al.      ................ .. 707/3
                    12/2002   McClain                                                   JP             07-262757             10/1995
    6,493,758
                     1/2003   Levy et al.                                               JP              8-180645              7/1996
    6,505,160
                     2/2003   Lunsford et a1.                                           JP             09-065279              3/1997
    6,523,124
                     7/2003   Keller et al.                                             JP             09-116860              5/1997
    6,587,403
                     7/2003   Keller et al.                                             JP             09-149358              6/1997
    6,587,404
                     7/2003   Fukuda                                                    JP                2735731             1/1998
    6,594,740
                     8/2003   Ogawa et al.                                              JP             10-162553              6/1998
    6,603,506
                     9/2003   Keller et al.                                             JP             10-164478              6/1998
    6,621,768
                    10/2003   Tagawa et al.                                             JP             10-164507              6/1998
    6,636,773                                                                           JP             10-208385              8/1998
    6,636,873       10/2003   Carini et al.
                    10/2003                                                             JP             10-276157             10/1998
    6,640,306                 Tone et al.     ................... ..           726/4
                    12/2003   Minakata et al.                                           JP             10-276160             10/1998
    6,658,496
                    12/2003   Lunsford et al.                                           JP               11-66706             3/1999
    6,665,803
                     4/2004   Novak et al.                                              JP             11-110912              4/1999
    6,718,348
                     5/2004   Robbin                                                    JP             11-126084              5/1999
    6,731,312
                     8/2004   Tomat et al.                                              JP             11-232775              8/1999
    6,784,925
                     8/2004   Blight et al.                                             JP             11-232840              8/1999
    6,785,542
                     9/2004   Pachet                                                    JP             11-238303              8/1999
    6,794,566
                    10/2004   Mahdavi                                                   JP             11-242686              9/1999
    6,801,964
                     1/2005                                                             JP             11-242873              9/1999
    6,845,398                 Galensky et al. .......... .. 709/231
                     3/2005   Suzuki                                                    JP             11-306057             11/1999
    6,871,009                                                                           JP           2001-076464              3/2001
2001/0021053         9/2001   Colbourne et al.
2001/0041021        11/2001   Boyle et al.                                              JP           2001-143443              5/2001
2001/0052123        12/2001   Kawai                                                     JP           2006-202475              8/2006
2001/0056434        12/2001   Kaplan et al.                                             JP           2006-221793              8/2006
2002/0002413         1/2002   Tokue                                                     JP           2007-299519             11/2007
2002/0013784         1/2002   Swanson                                                   W0           WO 95/16950              6/1995
2002/0046315         4/2002   Miller et al.                                             W0           WO 99/13416              3/1999
2002/0055934         5/2002   Lipscomb et al.                                           WO           WO99/42996               8/1999
2002/0116082         8/2002   Gudorf                                                    W0           WO 99/44202 A            9/1999
2002/0138606         9/2002   Robison                                                   W0           WO 99/54870             10/1999
2002/0161865        10/2002   Nguyen                                                    W0           WO 00/25154              5/2000
2002/0174269        11/2002   Spurgat et al.                                            W0           WO 01/33569              5/2001
2003/0037254         2/2003   Fischer et al.                                            W0           WO 01/37257              5/2001
2003/0046434         3/2003   Flanagin et al.                                           W0           WO 01/67753              9/2001
2003/0074457         4/2003   Kluth                                                     W0           WO 02/25610              3/2002
2003/0079038         4/2003   Robbin et al.                                             W0          W0 03/023786              3/2003
2003/0167318         9/2003   Robbin et al.                                             W0          W0 03/036541              5/2003
2003/0206723        11/2003   Ando et al.
                                                                                                            OTHER PUBLICATIONS
2004/0001395         1/2004   Keller et al.
2004/0001396         1/2004   Keller et al.                                             “Personal Jukebox (PJP),” Systems Research Center and PAAD,
2004/ 0055446        3/2004   Robbin et al.                                             Compaq Computer Corp., Oct. 13, 2000.
                                                         US 7,720,929 B2
                                                                   Page 3

Steinberg, “Sonicblue Rio Car,” Product Review, Dec. 12, 2000           Butler, Travis, “Portable MP3: The Nomad Jukebox,” Tidbits.com
http://electronics.cnet.com/electronics/0-6342420-1304-4098389.         (Jan. 8, 2001). Jan. 24, 2006 <http://db.tidbits.com/getbits.
htrnl.                                                                  acgi?tbart:0626l>.
Compaq, “The Personal Jukebox,” Jan. 24, 2001 http://research.          Butler, Travis, “Archos Jukebox 6000 Challenges Nomad Jukebox,”
compaq.com/SRC/pjb/.                                                    Tidbits.com (Aug. 13, 2001). Jan. 24, 2006 <http://db.tidbits.com/
iTunes, Playlist Related Help Screens, iTunes v. 1.0, Apple Com         getbits.acgi??tbart:06521>.
puter, Inc., Jan. 2001.                                                 Engst, Adam C., “SoundJam Keeps on Jammin’,” Tidbits.com (Jun.
Speci?cation Sheet, iTunes 2, Apple Computer, Inc., Oct. 31, 2001.      19, 2000). Jan 24, 2006 <http://db.tidbits.com/getbits.
iTunes 2, Playlist Related Help Screens, iTunes v. 2.0, Apple Com       acgi?tbart:05988>.
puter, Inc., Oct. 23, 2001.                                             Musicmatch, “Musicmatch and Xing Technology Introduce
SoundJamp MP Plus, Representative Screens, published by Casady          Musicmatch Jukebox,” May 18, 1998. Jan. 24, 2006 <http://www.
and Greene, Inc., Salinas, CA 2000.                                     musicmatch.com/info/company/press/releases/?year:199 8&re
“SoundJam MP Plus Manual, ver. 2.0”iMP3 Player and Encoder              lease:2>.
for Macintosh by Jeffrey Robbin, Bill Kincaid and Dave Heller.          “Nomad Jukebox, User Guide (On-line Version),” Creative Technol
“SDMI Secure Digital Music Initiative,” SDMI Portable Device            ogy, Ltd., Ver. 1.0, Feb. 2001. Jan. 24, 2006 <http://ccftp.creative.
Speci?cation, Part 1, Ver. 1.0, Jul. 8, 1999, pp. 1-35, XP000997330.    com/manualdn/Manuals/TSD/2424/Jukebox.pdf>.
“Kogata Memory Card de Ongaku Cho sakuken wo Mamoru,” Nikkei            “Apple’s iPod Available in Stores Tomorrow,” Press Release, Apple
Electronics, vol. 739, Mar. 22, 1999, pp. 49-53.                        Computer, Inc. (Nov. 9, 2001). Jan. 25, 2006 <http://www.apple.
“Ongaku Haishin Matta Nashi,” Nikkei Electronics, vol. 738, Mar. 8,     com/pr/library/2001/nov/09ipod.html>.
1999, pp. 87-111.                                                       “Apple Introduces iTunesiWorld’s Best and Easiest to Use Jukebox
Miniman, Jared, “Applian Software’s Replay Radio and Player v.1.        Software,” Press Release, Apple Computer, Inc. (Jan. 9, 2001). Jan.
02,” pocketnow.com, Product Review (Jul. 31, 2001). Jan. 24, 2006       25, 2006 <http://www.apple.com/pr/library/2001/jan/09itunes.
<http://www.pocketnow.com/index.php?a:portalidetail                     html>.
&t:reviews&id:139>.                                                     “Apple Announces iTunes 2,” Press Release, Apple Computer, Inc.
Firewire (also known as Sony’s iLink or IEEE 1394), Wikipedia           (Oct. 23, 2001). Jan. 25, 2006 <http://www.apple.com/pr/library/
(1995). Jan. 24, 2006 <http://en.wikipedia.org/wiki/Firewire>.          2001/oct/23itunes.html>.
De Herrera, Chris, “Microsoft ActiveSync 3.1,” Ver. 1.02 (Oct. 13,      Chakarova, Mimi, et al., “Digital Still CamerasiDownloading
2000). Jan. 24, 2006 <http://www.pocketpcfaq.com/wce/                   Images to a Computer,” Multimedia Reporting and Convergence.
activesync3 . 1 .htm>.                                                  Jan. 25, 2006 <http://journalism.berkeley.edu/multimedia/tutorials/
Birrell, Andrew, “Personal Jukebox (PJP),” Compaq Systems               stillcams/downloading.html>.
Research Center and PAAD (Oct. 13, 2000). Jan. 24, 2006 <http://
birrell . org/andrew/talks/pjb-overview.ppt>.                           * cited by examiner
US. Patent   May 18, 2010         Sheet 1 0f 11        US 7,720,929 B2




                                            ME6%@
                                                M
             7

                            52R

                 5o
                      /           51   0          / :1
                                                         594
                                                          I
                                                               @55
    l
    F
    1
    G
                            52L
                                             \013
                                                50s?
US. Patent                    May 18, 2010                                           Sheet 2 0f 11                                                      US 7,720,929 B2




      0%mm
                    8mm59:0
                                                           ow
                                                           P    N10%m%:5



                              M
                              J                                                           15028%5 E<S5w§0m59.230:5
                                          325:92m5/1%                                                              9.35wm?5 .5                     @521m% @KAW5%t9dKo0
 Nail 5(@1653k»1m                 <52)0%“E035::w
                                                                           .ZQ2$90Y5m.2O/805N1hm                                        155 52,
                                                                                                                                 5%R1%.>5/92%6:_
                                                                                                                                                                         .5m-20:53
                                                                                                                                                                                     #5E205%
                                                                                                                                                                                               5%:
                      f
                      1
                      Mm0
                                                                                                          K
                                                                                                          f
                                                                                                          H
                                                                                                          m31:99
                                                                                                   2, 0
                                                   :52:%
US. Patent    May 18, 2010                                      Sheet 3 0f 11     US 7,720,929 B2




                                                                                           A150:zo5amwnio
         2
              N“OFm|i,lx
             p,
             k
                     m.
                     n,
                     W
                     m
                     f,
                                        QQInm1E5u"2@80521:%0 wml\0Ii)NPr|l:/
                           mz2o5Ea,mHw&61n5i3o8         M
                                                        m
                                                        M
                                                        J.
                                                        m
                                                        191
                                                                                      w
                                                                                      w
                                                                                      J
                                                                                      A
                                                                                      ¢N
                                                                                                             32V?
                                                  “
                                                  n
                                                  _
                                                  _




                                                                                mm
                                                                                Io.
                                                                                 &
                                                                                                   E<0ma5i51:l0?8%
US. Patent       May 18, 2010      Sheet 6 0f 11          US 7,720,929 B2




                I START )                           FIG.T
                                  SIO
                   WAS A
             REQUEST FOR A
             TRANSFER CD —>
                HDD MADE
                     I?
                     'YES
                                 S11
               HIGH SPEED               ONE-TIME S PEED
              OR ONE-TIME
                  SPEED
                     ' HIGH SPEED                               814
                                                                 g
          ACTIVATE THE                   ACTIVATE THE LOW-SPEED
    512/“ CHARGING SYSTEM                COMPRESSION ENCODER

       ACTIVATE THE HIGH- SPEED
       COMPRESSION ENCODER


   READ OUT DATA FROM THE CD-ROM
   DRIVE AND TRANSFER IT TO THE HDD                815


                                S 16
                WAS THE
               TRANSFER
               COMPLETED
                   ‘.7

             INHIBIT THE CD-—>
             HDD TRANSFER

        HA LT THE COMPRESSION
        ENCODING

                   END
US. Patent          May 18, 2010                    Sheet 7 0f 11                   US 7,720,929 B2




    FIGBA                                                  FIGBB
        (START)                                                 @
    START A COMMUNI
    cATION WITH THE          r820                                 DID     s30
    SERVER                                                    INFORMATION
                                                               FROM THE
                                                             MUSIC SERVER
                       S21                      /                   ARRIVE
          WAS THE                              /'                             YES
      COMMUNICATION                        /                              V

                                       /
                                      -/
                                                          @IAECIHIRRTA
                                                          INDICATED BY THE I93‘
                                  /                       TOC INFORMATION
   OUTPUT TOO INFOR-          /
   @QE'SS“ é‘ggo'é'z'g'ié
   INFORMATION               fszz                        PERFORM CHARGING / s32
                                                                      \
                       s23                                    TRANSMIT
                                                     //       INFORMATION r533
         WAS THE                               /
       INFORMATION                         1
        ACCEPTED
              '                   \\\\ \A                       WAS THE

    DISPLAY REOEIvEO /_S24
                                                             INFCOCREMATTEIODN
                                                                      P
                                                             BY THE Music
    INFORMATION                                                SERVER

   RECORD THE INFOR
   MATION INTO THE HDD r825


            END
US. Patent      May 18, 2010         Sheet 8 0f 11           US 7,720,929 B2



                    (ED                               FIGS
                     IS THE
               PORTABLE RECORDING
                                            [S40
             AND PLAYBACK APPARATUS
                   CONNECTED
                           '7


                                          $41
                   WAS THERE
               A REQUEST TO MOVE
                  MUSICAL DATA

                           lYES
             MEASURE THE SIZE OF THE
             SPECIFIED MUSICAL DATA             U542

                                                S43
                    DOES THE         ‘
            PORTABLE RECORDING AND
          PLAYBACK APPARATUS HAVE A                     NO
          FREE AREA LARGE ENOUGH FOR
              STORING THE MUSICAL                                544
                    DATA '?                                       K
                       '                        DELETE MUSICAL
                               YES              DATA FILES FROM
                                                THE PORTABLE
                                                RECORDING AND
                                                PLAYBACK APPARATUS


    TRANSFER THE MUSICAL DATA TO THE PORTA- S45
    BLE RECORDING AND PLAYBACK APPARATUS   f
                           I
       ADD A PLAYBACK INHIBIT FLAG TO THE [846
       MUSICAL DATA IN THE MUSIC SERVER


                  WAS ANOTHER
         YES    REQUEST TO MOVE
                 MUSICAL DATA
                    MADE '?
US. Patent         May 18, 2010      Sheet 9 0f 11                US 7,720,929 B2


   F|G.1O                                                         304B
                        ‘310                           304C /          304A
                         &                               1        I      1
                                         PORTABLE

       AUDIO SERVER
                                         25000906
                                         APPAR/G'UBS
        PROGRAM LIST                     PROGRAM 1_|5T
              _     _              302                       .    .

         MUSIC Llst                                   MUS": L‘st
                                                     Music A
        Music C                                      Music 5
                                                     Music C




                                   303

              x
             300                                        301
                                                             ‘A

                                   70       [I
                                            O0



                                  31d /                               [50
                                  [________l


                                        /
                                    F \
US. Patent        May 18, 2010         Sheet 10 0f 11         US 7,720,929 B2




   mmmfw_
                                              com




                   i(a‘Pmw4o0a
             a:                  com          Pom       mom
US. Patent      May 18, 2010      Sheet 11 0111         US 7,720,929 B2




    FIG.I3                       ?j
                               START EDITING A I—\S5O
                               TRANSFER LIST
                                      I
            SEARCH THE PROGRAM FILE FOR A PROGRAM
      851d" LIST OF THE PORTABLE RECORDING AND PLAY
            BACK APPARATUS WITH AN 1D OF 300
                                                  S52
                                 IS THERE
                               A PROGRAM LIST
         553                     FORID=300
           i                          2
     CREATE A NEW PROGRAM                 YES
     LIST FOR 1D=300
               T
                         OPEN THE PROGRAM LIST I554
                                      I
                         EDIT THE PROGRAM LIST          $55
                                      I
                         ISSUE A COMMAND TO     fsse
                         TRANSFER. MUSICAL DATA
     558
      A
   [DISPLAY A WARNING]                            s57
                                HAS THE
                           PORTABLE RECORDING
                         AND PLAYBACK APPARATUS
                               BEEN MOUNTED




                          START A TRANSFER
                          OF THE MUSICAL DATA ‘860


                                  GO
                                                      US 7,720,929 B2
                               1                                                                       2
        COMMUNICATION SYSTEM AND ITS                                    By using a hard-disc drive With a recording capacity of about
         METHOD AND COMMUNICATION                                       6 Gbyte, musical data of about 1,000 pieces of music can be
          APPARATUS AND ITS METHOD                                      recorded. In addition, unlike the CD changer, time and labor
                                                                        to replace a CD With another are not required in a music
  This is a division of prior application Ser. No. 09/665,786           server. As a result, the music server offers a merit of an easy
?led Sep. 20, 2000, now US. Pat. No. 7,130,251.                         continuous playback operation. Other merits include the fact
                                                                        that data of numerous pieces of music can be recorded into a
          BACKGROUND OF THE INVENTION                                   unit of hard-disc drive and the fact that the cabinet can be
                                                                        made small in siZe.
  The present invention relates to an information communi                  It has been further proposed the use of a hard-disc drive or
cation system and its method as Well as an information com              a semiconductor memory as a recording or storage medium in
munication apparatus and its method, Which are used for                 the portable audio-data playback apparatus described above.
transmitting a plurality of pieces of data from equipment for           The music server described above may be connected to the
storing data to other equipment.                                        portable audio-data playback apparatus so that audio data
  As a conventional apparatus, there has been developed the             stored in the music server can be transferred to the portable
so-called CD changer for accommodating a number of CDs                  audio-data playback apparatus to be recorded or stored into
(Compact Discs) and automatically playing back the CDs. In              the recording medium of the apparatus. Assume that the
such a CD changer, several tens to several hundreds of CDs              recording or storage capacity of the recording medium is 200
are accommodated in a single case, and a CD selected by a               MB. In this case, it is no longer necessary for the user to carry
predetermined operation is automatically played back. The          20   a plurality of magneto-optical discs or optical discs. Of
operation to play back CDs may be carried out for each                  course, it is also unnecessary to replace a magneto-optical
selected CD. As an alternative, a plurality of CDs are selected         disc or an optical disc With another.
and the operation to play back the CDs can be carried out for             By the Way, a music server is capable of storing a large
each of the CDs or carried out randomly for pieces of music             amount of musical data as described above. Thus, if musical
recorded in the CDs. In general, the CD changer is installed       25   data is transferred from the music server to the portable audio
permanently in a room.                                                  data playback apparatus by selecting pieces of music thereof
   As a portable audio-data playback apparatus, on the other            to be transferred piece by piece, there Will be raised a problem
hand, an apparatus using an optical disc or a magneto-optical           of cumbersome Work to repeat the same operation several
disc With a diameter of about 64 mm has been becoming                   times.
popular in recent years. The portable audio-data playback          30      In order to solve this problem, there has been conceived a
apparatus converts an analog audio signal into a digital signal,        data transfer method Whereby a list of selected pieces of
compresses the digital signal by adoption of a compression              music from the musical data stored in the music server is
technology knoWn as ATRAC (Adaptive Transform Acoustic                  created and the selected musical data on the list is transferred
Coding: Trademark) and stores the compressed signal into a              in a batch operation. With this method, hoWever, there is
magneto-optical disc. The portable audio-data playback             35   raised another problem that it is quite Within the bounds of
apparatus offers a merit of no deterioration of the sound               possibility that a confusion occurs due to an unclear purpose
quality caused by the operations to convert the analog audio            as to Whether a list created by the user is used to organiZe
signal into the digital signal, compress the digital signal and         numerous pieces of musical data stored in the music server or
store the compressed signal. There is also another merit of a           used to transfer pieces of musical data in a batch operation.
random playback operation due to the fact that a disc is used      40
as a recording medium.                                                              SUMMARY OF THE INVENTION
  In the CD changer described above, hoWever, it takes time
to replace a CD With another even during an automatic play                It is thus an object of the present invention to provide an
back operation. It is thus dif?cult to implement a continuous           information communication system and its method as Well as
playback operation. In addition, a CD changer for accommo          45   an information communication apparatus and its method that
dating 100 to 200 CDs has a large and heavy cabinet, Which is           are capable of transferring musical data from an audio server
very inconvenient When the CD changer is carried or                     to a portable audio-data playback apparatus With ease.
installed.                                                                 In order to solve the problems described above, according
  Also in the portable audio-data playback apparatus                    to the ?rst aspect of the present invention, there is provided a
described above, once audio data has been recorded onto a          50   communication system including a ?rst apparatus having a
magneto-optical disc, the playback operation is limited to the          ?rst storage medium, and a second apparatus for transmitting
range of the disc. That is to say, a random or general playback         data to the ?rst apparatus, the second apparatus comprising: a
operation can not be carried out over a plurality of magneto            second storage medium for storing management information
optical discs. It is thus necessary to replace a magneto-optical        of data to be transferred to the ?rst storage medium; commu
disc With another severally in order to carry out a random         55   nication means for communicating data With the ?rst appa
playback operation from a plurality of magneto-optical discs            ratus; edit means capable of editing the management infor
or an operation to play back speci?ed pieces of music. As a             mation; and control means for making a control to transfer
result, the user must alWays take a plurality of magneto                data stored in the second storage medium to the ?rst storage
optical discs or optical discs With the portable audio-data             medium by Way of the communication means on the basis of
playback apparatus.                                                60   the management information edited by the edit means.
  In order to solve these problems, for example, there has                 In addition, according to the second aspect of the present
been proposed a music server equipped With a recording                  invention, there is provided a communication apparatus for
medium such as a hard-disc drive having a relatively small              transmitting data to another apparatus having a ?rst storage
siZe but a large recording capacity to serve as a CD changer            medium, comprising: a second storage medium for storing
described above. In a music server, audio data is read out from    65   management information of data stored in the ?rst storage
a CD, compressed and coded by adopting a predetermined                  medium; communication means for communicating data
technique and then recorded and stored in a hard-disc drive.            With the another apparatus; edit means capable of editing the
                                                     US 7,720,929 B2
                              3                                                                        4
management information; and control means for making a                   FIG. 13 shows a ?owchart representing typical processing
control to transfer data stored in the second storage medium to        to edit a transfer list and to transfer musical data cataloged on
the ?rst storage medium by way of the communication means              the edited transfer list.
on the basis of the management information edited by the edit
                                                                          DETAILED DESCRIPTION OF THE PREFERRED
means.
                                                                                      EMBODIMENTS
  Furthermore, according to the third aspect of the present
invention, there is provided a communication method for                  Next, preferred embodiments of the present invention are
communicating a ?rst apparatus having a ?rst storage                   explained by referring to diagrams. FIG. 1 is a diagram show
medium to a second apparatus for transmitting data to the ?rst         ing a music server provided by the present invention and a
apparatus, the method comprising the steps of: editing man             system employing the music server in a simple and plain
agement information of data to be transferred to the ?rst              manner. As shown in the ?gure, the music server 50 com
apparatus, on the second storage medium of the second appa             prises a server main body 51 and speaker units 52L and 52R.
                                                                       The server main body 51 is provided with a display unit 53
ratus, irrespective of the fact whether or not communication is
                                                                       implemented typically by an LCD (Liquid Crystal Display)
established between the ?rst apparatus and the second appa             panel and a CD insertion unit 54 for inserting a CD 55 into the
ratus; and transmitting, when communication is established             server main body 51.
between the ?rst apparatus and the second apparatus, data                 The server main body 51 has an operation unit comprising
stored in the second storage medium to the ?rst storage                a plurality of operation switches to be operated by the user for
medium on the basis of the edited management information.         20   executing functions of the server main body 51. It should be
                                                                       noted that the operation unit itself is not shown in FIG. 1. The
      BRIEF DESCRIPTION OF THE DRAWINGS                                server main body 51 may also be provided with a signal
                                                                       reception unit for receiving typically an infrared signal from
                                                                       a remote commander, which is operated to remotely execute
   FIG. 1 is a diagram showing a music server provided by the          the functions of the server main body 51. As will be described
                                                                  25
present invention and a system employing the music server in           later, the server main body 51 also includes a controller for
a simple and plain manner;                                             controlling a variety of operations by execution of a prede
   FIG. 2 is a block diagram showing a typical con?guration            termined program, which is stored in advance typically in a
of the music sever;                                                    ROM.
   FIG. 3 is a diagram showing a ?ow of a signal through a        30     The user mounts a CD 55 on the server main body 51
series of processes from an operation to read out musical data         through the CD insertion unit 54 and operates a predeter
from a CD-ROM drive to an operation to record the data into            mined switch on the operation unit not shown in the ?gure to
a hard-disc drive in a simple and plain manner;                        play back musical data from the CD 55. A playback signal
                                                                       reproduced from the CD 55 is output to the speaker units 52L
   FIG. 4 is a diagram showing a ?ow of a signal through a        35   and 52R to allow the user to enjoy the musical data stored in
series of processes from an operation to read out compressed           the CD 55. If the CD 55 includes text data such as the name of
musical data from the hard-disc drive to an operation to out           a piece of music, the text data can be displayed on the display
put data completing playback processing to a terminal in a             unit 53 as names of pieces of music or the like.
simple and plain manner;                                                  The music server 50 includes an internal large-capacity
  FIG. 5 is a block diagram showing a typical con?guration        40   recording medium such as a hard disc. By operating a prede
of a portable recording and playback apparatus;                        termined switch on the operation unit not shown in the ?gure,
   FIG. 6 is a block diagram showing another typical con?gu            it is possible to record playback data reproduced from the CD
ration of a portable recording and playback apparatus;                 55 mounted on the server main body 51 through the CD
                                                                       insertion unit 54 into the recording medium such as a hard
   FIG. 7 shows a ?owchart representing typical processing        45   disc. At that time, it is possible to select a standard-speed
carried out by a music server to record musical data read out          recording technique or a high-speed recording technique.
from a CD into a hard-disc drive;                                      With the standard-speed recording technique, the playback
  FIG. 8A shows a ?owchart representing typical processes              data is recorded from the CD 55 into the recording medium at
of music server for processing to record musical data read out         a transfer speed equal to a standard playback speed of the CD
from a CD into a hard-disc drive at a high speed;                 50   55. With the high-speed recording technique, on the other
   FIG. 8B shows a ?owchart representing typical processes             hand, the playback data is recorded from the CD 55 into the
of Internet server for processing to record musical data read          recording medium at a transfer speed higher than the standard
out from a CD into a hard-disc drive at a high speed;
                                                                       playback speed of the CD 55. With the high-speed recording
                                                                       technique, playback data reproduced from a selected CD 55
  FIG. 9 shows a ?owchart representing typical processing to      55   orplayback data of a selectedpiece of music reproduced from
move musical data in accordance with the present invention;            the CD 55 is recorded from the CD 55 into the recording
   FIG. 10 is a diagram showing a typical edit screen for              medium at a transfer speed higher than the standard playback
editing a transfer list in a simple and plain manner;                  speed of the CD 55 at a fee determined by a charging process
   FIG. 11 is a diagram showing a typical external view of the         according to a predetermined procedure.
music server in a simple and plain manner;                        60     In the music server 50, musical data played back from the
                                                                       CD 55 is subjected to a compression-encoding process
   FIG. 12A is a diagram conceptually showing a typical                according to a predetermined technique such as the ATRAC
management method for controlling a list of programs on the            method described earlier to produce compressed musical
program ?le;                                                           data, which is then recorded into the recording medium such
  FIG. 12B is a diagram conceptually showing a typical            65   as a hard disc. In the case of a hard disc with a storage capacity
management method for controlling a list of programs on the            of 6 Gbyte, for example, about 1,000 pieces of music can be
memory; and                                                            stored or recorded. A list of names of recorded or stored
                                                      US 7,720,929 B2
                               5                                                                      6
pieces of music is displayed typically on the display unit 53.          playback apparatus 70 may also be provided With another
The user is then capable of playing back any arbitrary piece of         kind of storage medium or another kind of recording medium
music selected from the list displayed on the display unit 53 to        provided that the medium is capable of keeping up With a
shoW the names of pieces of music recorded or stored in the             speed to play back music. By connecting the portable record
hard disc. As hard disc can be accessed at random, large                ing and playback apparatus 70 to the music server 50 using a
amount of musical data stored and recorded can be read out in           connection line 71, musical data recorded in the music server
arbitrary order and continuously played back by the music               50 can be transmitted to the portable recording and playback
server 50.                                                              apparatus 70 to be recorded in a storage medium employed in
   There are a variety of usable compression-encoding tech              the portable recording and playback apparatus 70. In this
niques. This embodiment adopts a technique referred to as an            case, While the musical data transmitted to the portable
ATRAC2 (Adaptive Transform Acoustic Coding 2) method                    recording and playback apparatus 70 remains in the storage
disclosed in documents such as U.S. Pat. No. 5,717,821. This            medium such as a hard disc or a ?ash memory in the music
method is a compression-encoding technique resulting from               server 50, the musical data is put in a state of being irrepro
extension of the ATRAC method adopted in the portable                   ducible. The storage medium employed in the portable
audio-data playback apparatus described above. This tech                recording and playback apparatus 70 has a typical capacity of
nique of compressing and encoding data makes use of fre                 about 200 Mbyte, Which alloWs data of tens of pieces of music
quency dependence of a minimum audible limit as Well as a               to be stored or recorded. It should be noted that a storage
masking effect based on the sense of hearing, and utiliZes a            device or a recording medium implemented by a semicon
conversion-coding process in conjunction With an entropy                ductor memory such as a ?ash memory and a recording
coding process. With this ATRAC2 method, encoding and              20   medium implemented by a disc-shaped recording medium
decoding processes can be carried out at a high speed While a           such as a hard disc are referred to as a storage medium, Which
high sound quality is being maintained by using hardWare                is a generic name for these storage and recording media.
With a relatively small siZe. It should be noted that, hoWever,            In accordance With the aforementioned transmission
compression-encoding techniques other than ATRAC2, may                  method adopted by the present invention, transmitted musical
be adopted such as ATRAC3, MPEG2ACC (AdvancedAudio                 25   data is recorded into a storage medium employed in a desti
Code), MP3 (MPEG1 Audio Layer 3), TWinVQ (Transform                     nation of transmission and remains in a storage medium of a
Domain Weighted Interleave Vector Quantization) or MSAu                 source of transmission but is put in an state of being irrepro
dio (WMA: WindoWs Media Audio).                                         ducible. This transmission operation is referred to as a move.
  The music server 50 can be connected to an external system            By moving musical data in this Way, a copy operation of
by typically a public telephone line serving as a communica        30   musical data can be prevented from being carried out Without
tion line 61 shoWn in FIG. 1. An example of the external                limitation.
system is an Internet server 60, Which is a server connected to            In the embodiment described above, the music server 50 is
the Internet. By connecting the music server 50 to the Internet         connected to the portable recording and playback apparatus
server 60 using the communication line 61, various kinds of             70 by the connection line 71. It should be noted, hoWever, that
information can be acquired from the Internet. The Internet        35   this con?guration is typical. As an alternative, the music
server 60 has a data base for storing data such as information          server 50 is provided With a mounting unit matching another
on titles of musical CDs available in the market. A unique key          mounting unit employed in the portable recording and play
for making an access to the data base is assigned to the user.          back apparatus 70. In accordance With this alternative, the
In order to make an access to the data base, the user utiliZes          portable recording and playback apparatus 70 can be
the unique key. In this Way, the user is capable of acquiring      40   mounted on the music server 50 so that data can be exchanged
data related to a musical CD such as information on the title           betWeen the music server 50 and the portable recording and
of the CD.                                                              playback apparatus 70. In addition to the electrical connec
   The Internet server 60 also carries out charging process to          tions, the music server 50 can be provided With an interface
compute a fee for a service rendered to the user of the music           unit matching another interface unit employed in the portable
server 50. When musical data played back from the CD 55 is         45   recording and playback apparatus 70. The interface units
recorded into recording medium at a high transfer speed as              conform to typically an IrDA (Infrared Data Association)
described above, the music server 50 informs the Internet               standard, Which alloWs data to be exchanged betWeen the
server 60 that such a recording operation is carried out at a           interface units as an infrared ray signal. As a result, musical
high transfer speed. The Internet server 60 then carries out            data can be exchanged betWeen the music server 50 and the
processing to compute a recording fee to be charged to the         50   portable recording and playback apparatus 70 as an infrared
user, alloWing a CD to be selected or a piece of music to be            ray signal.
selected from a CD and musical data to be recorded from the                The music server 50 may further be provided With a pre
selected CD or the selected piece of music to be recorded               determined interface for exchanging information With a vari
from the CD at a high transfer speed.                                   ety of media. Assume that the music server 50 is provided
   As described above, the processing to compute a recording       55   With an interface for a PC card 80. In this case, musical data
fee is carried out by the Internet server 60, Which has a lot of        distributed by means of the PC card 80 can be transferred to
information related to CDs. It should be noted, hoWever, that           the music server 50, or data can be exchanged betWeen a
the scope of the present invention is not limited to this               personal computer and the music server 50. The music server
scheme. For example, the processing to compute a recording              50 may be provided With a serial digital interface imple
fee can also be carried out by another server, Which is also       60   mented by an optical cable, Which alloWs musical data to be
connected to the Internet. As another alternative, the process          exchanged With another digital musical-data recording and
ing to compute a recording fee can also be carried out through          playback apparatus such as a disc recorder 81 for handling
a special-purpose netWork other than the Internet.                      typically a small-siZe magneto-optical disc having a diameter
  A portable recording and playback apparatus 70 has a                  of 64 mm. In this embodiment, a disc cartridge 82 for accom
recording medium, Which is implemented by a hard disc or a         65   modating the small-siZe magneto-optical disc is mounted on
?ash memory such as a semiconductor memory, a magnetic                  the disc recorder 81. Musical data played back from the
memory and an optical memory. The portable recording and                magneto-optical disc accommodated in the disc cartridge 82
                                                      US 7,720,929 B2
                               7                                                                      8
is supplied to the music server 50. By the same token, the              along With the TOC information of the CD 55. It should be
music server 50 may be provided With an interface such as an            noted that the additional information can also be transmitted
IEEEl394 interface for connection to a setup box 83 for                 by the Internet server 60 as data embedded in an HTML ?le
CATV (cable television) or satellite broadcasting.                      and displayed by WWW broWser software embedded in the
  A PC card conforms to standardization of card-type                    music server 50.
peripherals forpersonal computers. The standardization is set             If the additional information includes another described
jointly by the PCMCIA (Personal Memory Card International               URL (Uniform Resource Locator) on the Internet, the music
Association) of the US. and the JEIDA (Japanese Electronic              server 50 is capable of making an access to a home page on the
Industry Development Association) of Japan. The IEEEl394                Internet indicated by the other URL.
standard is an interface standard adopted by the Institute of             In addition, by having data communicated betWeen the
Electrical and Electronic Engineers of the US.                          Internet server 60 and the music server 50, musical data
  The music server 50 may be provided With a WWW (World                 recorded on the CD 55 mounted on the music server 50
Wide Web) broWser as an embedded application. By connect                through the CD insertion unit 54 can be recorded into the
ing the music server 50 provided With a WWW to the Internet             recording medium employed in the music server 50 at a speed
server 60 using the communication line 61, the Internet can be          higher than a standard playback speed prescribed for the CD
searched for a variety of contents described typically in an            55 so that typically musical data ofa piece of CD 55 can be
HTML (Hypertext Markup Language) and any of the con                     recorded in about 2 minutes by the music server 50. If no
tents can then be displayed on the display unit 53.                     communication is established betWeen the Internet server 60
  With the con?guration described above, the user is capable            and the music server 50, on the other hand, the musical data is
of playing back musical data stored or recorded in the music       20   recorded into the recording medium employed in the music
server 50 or musical data from the CD 55 mounted on the                 server 50 at a one-time speed, that is, a speed equal to the
music server 50 via the CD insertion unit 54 and listening to           standard playback speed prescribed for the CD 55 by the
the reproduced musical data through the speaker units 52L               music server 50.
and 52R.                                                                  By connecting the music server 50 to the portable record
  By a communication betWeen the music server 50 and the           25   ing and playback apparatus 70 using a connection line 71,
Internet server 60, the music server 50 can automatically               musical data stored or recorded in the music server 50 can be
acquire information such as the title of a CD 55 mounted on             transmitted or, strictly speaking, moved to the portable
the music server 50 via the CD insertion unit 54 from the               recording and playback apparatus 71. The moved data can
Internet server 60 through the communication line 61. Infor             then be played back by the portable recording and playback
mation such a CD title acquired from the Internet server 60 is     30   apparatus 70 even if the music server 50 is disconnected from
saved in the music server 50 and the saved information is               the portable recording and playback apparatus 71 via the
displayed on the display unit 53 employed in the music server           connection line 71. Typically, the user is capable of listening
50 When necessary.                                                      to the musical data played back by the portable recording and
  To put it concretely, the music server 50 ?rst transmits              playback apparatus 70 by using a headphone 72.As described
information unique to the user such as user ID data of the 35           earlier, the musical data transmitted or, strictly speaking,
music server 50 to the Internet server 60. The information              moved to the portable recording and playback apparatus 70
unique to the user is referred to hereafter as user information. can no longer be played back in the music server 50.
The Internet server 60 carries out authentication and charging            FIG. 2 is a block diagram shoWing a typical con?guration
based on the user information received from the music server            of the music server 50. In the ?rst place, the music server 50
50. The Internet server 60 also receives media information of      40   comprises a RAM 5, a ROM 6, a ?ash memory 7 and a CPU
a CD desired by the user or a CD being played back from the             8, Which are connected to each other by a local bus as is the
music server 50. The Internet server 60 then searches a data            case With an ordinary personal computer. The CPU 8 is also
base for additional information associated With musical data            connected to a bus 40. The CPU 8 functions as a controller
indicated by the media information. The additional informa              controlling all operations of the music server 50.
tion includes the title of a song, the name of a performer, a      45      The ROM 6 is used for storing in advance a program for
song composer, a libretto Writer, a libretto and a jacket image.        controlling the operation of the music server 50. The program
Then, the Internet server 60 transmits predetermined infor              is executed by the CPU 8 to perform processing correspond
mation on the CD requested by the user.                                 ing to an operation carried out on an input operation unit 1 to
   An example of the media information transmitted to the               be described later. A task area and a data area, Which are
Internet server 60 is of a TOC (Table of Contents) of the CD       50   required in the execution of the program, are secured tempo
55. The Internet server 60 includes the data base, Which canbe          rar‘ily in the RAM 5 and the ?ash memory 7. The ROM 6 is
searched for additional information associated With musical             also used for storing a program loader for loading the program
data indicated by the TOC. As an alternative, the Internet can          from the ROM 6 into the ?ash memory 7.
also be searched for a WWW server to get additional infor                  The input operation unit 1 comprises typically a plurality
mation by the Internet server 60. The Internet server 60           55   of push-type and rotary-type key operation keys and sWitches
searches the data base for additional information associated            each actuated by an operation of any of these key operation
With musical data indicated by the TOC received from the                keys. As an alternative, the input operation unit 1 may also be
music server 50 and used as the media information. For                  implemented by a rotary-push-type key knoWn as a jog dial or
example, the Internet server 60 searches the data base for a            a touch panel on the LCD. Of course, the input operation unit
playback time duration of each piece of music, Which is            60   1 may adopt a sWitch mechanism, Which reacts to a press
included in the TOC and recorded on the CD 55.                          operation. A signal representing an operation carried out on
  The Internet server 60 then transmits the additional infor            the input operation unit 1 is supplied to the CPU 8 by Way of
mation obtained as a result of the search operation to the              the bus 40. The CPU 8 generates a control signal for control
music server 50. The music server 50 displays the additional            ling the operation of the music server 50 on the basis of the
information received from the Internet server 60 on the dis        65   signal received from the input operation unit 1. The music
play unit 53. The additional information is also stored by a            server 50 operates in accordance With the control signal gen
CPU 8 to be described later into typically the hard-disc drive          erated by the CPU 8.
                                                       US 7,720,929 B2
                                                                                                       10
  An infrared ray interface (IrDa I/F) driver 3 and/ or a USB            should be noted, hoWever, that musical data read out by the
(Universal Serial Bus) drive 4 are connected to the bus 40. A            CD-ROM drive 9 can also be supplied directly to the HDD 10
keyboard 2 is constructed to be capable of communicating                 to be stored or recorded onto a hard disc of the HDD 10.
With the IrDa I/F driver 3 and the USB driver 4 or can be                  In this embodiment, an audio signal supplied by a micro
connected to the IrDa I/F driver 3 and the USB driver 4. By              phone connected to a terminal 13 by Way of an ampli?er 14 or
using the keyboard 2, the user can enter information such as             an audio signal input from a line input terminal 15 is supplied
the title of recorded musical data and the name of an artist             to the compression encoder 12 by Way of anA/D converter 16.
With ease. It is also possible to adopt a con?guration Wherein           The audio signal compressed and encoded by the compres
data is transferred by Way of the IrDa I/F driver 3 or the USB           sion encoder 12 can be recorded in the HDD 10. In addition,
driver 4. It should be noted that the IrDa I/F driver 3 and the          an optical digital signal from an optical digital input terminal
USB driver 4 could be eliminated.                                        17 is also supplied to the compression encoder 12 by Way of
   A CD-ROM drive 9 is connected to the bus 40. A CD 55                  an IEC-958 (International Electrotechnical Commission 958)
inserted into the CD insertion unit 54 as described earlier is           encoder 18. The optical digital signal, Which is also an audio
mounted on the CD-ROM drive 9. The CD-ROM drive 9                        signal, is compressed and encoded by the compression
reads out musical data from the set CD 55 at a prescribed                encoder 12. The compressed and encoded audio signal can be
standard playback speed. The CD-ROM drive 9 is also                      recorded onto the hard disc of the HDD 10.
capable of reading musical data from the CD 55 at a speed                   In the embodiment described above, the compression
higher than the prescribed standard playback speed such as a             encoder 12 adopts an encoding algorithm like the one dis
speed 16 times or 32 times the prescribed standard playback              closed in Us. Pat. No. 5,717,821. It should be noted, hoW
speed.                                                              20   ever, that the scope of the present invention is not limited to
  It should be noted that the CD-ROM drive 9 is not limited              this embodiment. That is to say, the compression encoder 12
to the example described above. For example, the CD-ROM                  may adopt another algorithm as long as the algorithm is an
drive 9 can be adapted to another disc-shaped recording                  encoding algorithm for compressing information. The com
medium for recording musical data. Examples of the other                 pression encoder 12 may adopt, other than the algorithm
disc-shaped recording medium are a magneto-optical disc             25   mentioned above, PASC (Precision Adaptive Sub-band Cod
and a DVD (Digital Versatile Disc). A drive for a memory card            ing), RealAudio (a trademark) or LiquidAudio (a trademark)
can also be employed. In addition, data read out by the CD               algorithm.
ROM drive 9 is not limited to musical data. It is also possible            A modem 20 is also connected to the bus 40. The modem
for the CD-ROM drive 9 to read out information such as                   20 is connected to an external netWork 19 such as a public
picture data, text data and program data.                           30   telephone line, a CATV, a satellite communication netWork or
  A hard-disc drive 10, Which is abbreviated hereafter to an             Wireless communication. The music server 50 is capable of
HDD, is also connected to the bus 40. Musical data read out              establishing communication through the external network 19
by the CD-ROM drive 9 is recorded into the HDD 10. Before                by Way of the modem 20.
being recorded into the HDD 10, the musical data is subjected               Connected typically to the Internet by the external netWork
to pre-processing. To put it in detail, the musical data read out   35   19, the music server 50 is capable of communicating With the
by the CD-ROM drive 9 is supplied to a compression encoder               Internet server 60 at a remote location. The music server 50
12 by Way of the bus 40 and an audio DRAM 11.                            transmits various kinds of information to the Internet server
   The compression encoder 12 carries out processing to                  60. The information includes a request signal, media infor
compress and encode musical data typically by adoption of                mation, user ID data, user information and charging informa
the compression method disclosed in Us. Pat. No. 5,717,821          40   tion for the user. The media information is data related to the
described earlier. It should be noted that musical data could be         CD 55 mounted on the CD-ROM drive 9. The user ID data and
compressed by the compression encoder 12 at either one of 2              the user information are assigned in advance to the music
speeds, namely, a loW speed and a high speed, either of Which            server 50.
is selected in accordance With control executed by the CPU 8.              As described above, various kinds of data including the
The loW compression speed corresponds to the standard play          45   media information and the user information are transmitted to
back speed prescribed for the CD 55 in the CD-ROM drive 9.               the Internet server 60. On the basis of the user information
Typically, the compression speed is sWitched from the loW                such as the user ID data received from the music server 50, the
speed to the high one and vice versa in accordance With the              Internet server 60 carries out authentication of the user and a
playback speed of the CD 55 in the CD-ROM drive 9. The                   charging process for the user. The Internet server 60 also
compression encoder 12 implements an encoding algorithm             50   searches a data base for additional information for musical
according to the compression speed.                                      data indicated by the media information received from the
  It should be noted that the technique adopted by the com               music server 50. The additional information is then transmit
pression encoder 12 to change the compression speed is not               ted to the music server 50.
limited to the method described above. For example, the                    As described above, additional information associated
compression speed can also be changed by sWitching the              55   With musical data is transmitted to the music server 50. It
clock frequency of the compression encoder 12. As an alter               should be noted, hoWever, that musical data itself could also
native, the 2 compression speeds are implemented by 2 dif                be supplied directly to the music server 50 from the external
ferent pieces of hardWare. As another alternative, musical               netWork 19. In other Words, the user is capable of doWnload
data is compressed by the compression encoder 12 at the loW              ing musical data from the Internet server 60 to the music
processing speed by thinning the high-speed compression.            60   server 50. That is to say, musical data is transmitted to the
  The musical data completing the compression-encoding                   music server 50 in response to media information. For
process in the compression encoder 12 is supplied to the HDD             example, a bonus track of a predetermined CD 55 can be
10 by Way of the DRAM 11 to be stored or recorded in the                 distributed to users.
HDD 10.                                                                    In a playback operation, musical data compressed and
  As described above, the musical data completing the com           65   encoded by the compression encoder 12 and then recorded
pression-encoding process in the compression encoder 12 is               and stored in the HDD 10 is read out from the HDD 10 and
supplied to the HDD 10 to be stored or recorded therein. It              supplied to a compression decoder 21 by Way of the bus 40.
                                                      US 7,720,929 B2
                              11                                                                     12
The compression decoder 21 decodes and decompresses the                 external memory device, another media drive, a modem, a
compressed musical data read out from the HDD 10. The                   terminal adaptor and a capture board.
decoded and decompressed musical data is then supplied to a               An interface 34 alloWs musical data to be exchanged
D/A converter 22 before being supplied to a terminal 24 by              betWeen the music server 50 and another compatible record
Way of an ampli?er 23. The data is then supplied to the                 ing and playback apparatus. The other recording and play
speaker units 52L and 52R from the terminal 24 as music                 back apparatus can be the portable recording and playback
obtained as a result of the playback operation. It should be            apparatus 70 shoWn in FIG. 1 or another music server 50.
noted that, in the case of a stereo system Which is not shoWn             The interface 34 is connected to the bus 40 by an interface
in FIG. 2, there are 2 routes from the D/A converter 22 to the          driver 33. The other compatible recording and playback appa
terminal 24 by Way of the ampli?er 23. Of course, 2 terminals           ratus includes an interface 35 as the counterpart of the inter
24 are provided in the stereo system.                                   face 34. By electrically connecting the interface 34 to the
   The compression decoder 21 adopts a decoding algorithm               interface 35 by using a predetermined connection line 71, for
serving as a counterpart of the encoding algorithm adopted in           example, the music server 50 is capable of transmitting musi
the compression encoder 12. The compression encoder 12                  cal data stored in the HDD 10 to the other recording and
and the compression decoder 21 can also be implemented by               playback apparatus.
softWare executed by the CPU 8 instead of hardWare.                        FIG. 3 is a diagram shoWing a How of a signal through a
  A liquid crystal display panel 26, Which is abbreviated to an         series of processes from an operation to read out musical data
LCD panel serving as the display unit 53, is connected to the           from the CD-ROM drive 9 to an operation to record the data
bus 40 by an LCD driving circuit 25. The CPU 8 supplies a               into the HDD 10 in a simple and plain manner. The musical
rendering control signal to the LCD driving circuit 25 by Way      20   data read out from the CD-ROM drive 9 is once stored into the
of the bus 40. The LCD driving circuit 25 drives the LCD                DRAM 11, Which is used as a buffer memory. The musical
panel 26 in accordance With the rendering control signal                data is then read out back from the DRAM 11 With a prede
received from the CPU 8 to make a predetermined display                 termined timing and supplied to the compression encoder 12
appear on the display unit 53.                                          by Way of the bus 40. As described above, the compression
   For example, an operation menu of the music server 50 is        25   encoder 12 compresses the musical data at a predetermined
displayed on the LCD panel 26. As another example, a list of            compression speed corresponding to the playback speed of
titles of compressed musical data recorded and stored in the            the CD-ROM drive 9. The musical data compressed and
HDD 10 may also be displayed on the LCD panel 26. The list              encoded by the compression encoder 12 is again stored tem
of titles displayed on the LCD panel 26 is based on data stored         porarily into the DRAM 11, Which is used as a buffer memory.
in the HDD 10. This stored data is based on data obtained as       30   The musical data is then read out back from the DRAM 11
a result of decoding additional information received from the           With a predetermined timing and supplied by Way of the bus
Internet server 60. In addition, a folder and a jacket image            40 to the HDD 10 to be stored into the hard disc of the HDD
associated With selected playback compressed musical data               10. At that time, information on the CD 55 undergoing a
may also be displayed on the LCD panel 26. The displayed                playback operation in the CD-ROM drive 9 is transmitted to
folder and the jacket image are based on additional informa        35   the Internet server 60. In response to the information, the
tion received from the Internet server 60.                              Internet server 60 transmits additional information for the CD
   The user operates the keyboard 2 or a pointing device of the         55, Which is also recorded into the hard disc of the HDD 10.
input operation unit 1 on the basis of a screen displayed on the        The CPU 8 and other components control the additional infor
LCD panel 26. The CPU 8 controls processing to play back                mation and the compressed musical data obtained as a result
musical data requested by an operation carried out by the user     40   of compression of the musical data read out from the CD 55
on the keyboard 2 or the pointing device of the input operation         as described above.
unit 1. Control of an operation to delete selected musical data            FIG. 4 is a diagram shoWing a How of a signal through a
and an operation to copy or move selected musical data to an            series of processes from an operation to read out compressed
external apparatus can also be based on a screen displayed on           musical data from the HDD 10 to an operation to output data
the LCD panel 26. For example, the input operation unit 1          45   completing playback processing to a terminal 24 in a simple
may be implemented by a touch panel provided on the LCD                 and plain manner. The compressed musical data read out from
panel 26. In this case, by touching the touch panel in accor            the HDD 10 is once stored into the DRAM 11, Which is used
dance With a screen displayed on the LCD panel 26, the user             as a buffer memory. The compressed musical data is then read
is capable of operating the music server 50. In this Way, the           out back from the DRAM 1 1 With a predetermined timing and
user is capable of administering and controlling musical data      50   supplied to the compression decoder 21 by Way of the bus 40.
stored or recorded in the HDD 10 by using the LCD panel 26              As described above, the compression decoder 21 decodes and
as an interface.                                                        decompresses the compressed musical data to reproduce the
  In the ?rst embodiment, a PC-card slot 31 and an                      musical data, supplying the musical data to a D/A converter
IEEE1394 interface 28 are each used as an interface betWeen             22. The D/A converter 22 converts the musical data into an
the music server 50 and an external general information appa       55   analog audio signal, Which is ampli?ed by an ampli?er 23 and
ratus. The IEEE1394 interface 28 is connected to the bus 40             output to the terminal 24 as a playback output. If a speaker is
by an IEEE 1 3 94 driver 29. On the other hand, the PC-card slot        connected to the terminal 24, the user is capable of enjoying
31 is connected to the bus 40 by a PC-card driver 30.                   music played back by the speaker. At that time, additional
  The IEEE1394 interface 28 alloWs data to be exchanged                 information read out along With the compressed musical data
betWeen the music server 50 and typically a personal com           60   from the HDD 10 is decoded by the CPU 8 and other com
puter. In addition, the IEEE1394 interface 28 alloWs musical            ponents to be displayed on the display unit 53 as a musical
data to be input from a source such as a satellite-broadcasting         name and the like.
IRD (Integrated Receiver/Decoder), a small-siZe optical disc              FIG. 5 is a block diagram shoWing a typical con?guration
and a small-size magneto-optical disc With a diameter of                of the portable recording and playback apparatus 70. As
about 64 mm, a DVD (Digital Versatile Disc: a trademark) or        65   shoWn in the ?gure, the portable recording and playback
a digital video tape. A PC card mounted on the PC-card slot 31          apparatus 70 generally has a con?guration similar to that of
serves as one of a variety of peripheral extensions such as an          the music server 50 shoWn in FIG. 2. Normally, the portable
